— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Queens County (Wager, J.), dated April 29,1981, which denied their motion, inter alia, to set aside the verdict and grant a new trial. Order affirmed, without costs or disbursements. It cannot be said that the trial court abused its discretion in not admitting the hospital record since it would have been cumulative in light of the testimony of Officer Moore and defendant Donald Pretto. Mollen, P. J., Damiani, Titone and Mangano, JJ., concur.